Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Allowable Subject Matter
	Claims 1-10 are allowed.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter. Independent claim 11 recites a system comprising a first application.  Examiner found support in the specification for a first application in paragraph 0077 describing an application 208 residing on a client device 200 in figure 2, and said application is described as a software entity.  Thus the recited system is software per se and non-statutory subject matter.  Examiner notes the recited first application is executable on a client device having one or more processors but said client device is not recited as comprised in the system.

Relevant Prior Art

	Kan Min-Yen et al, “Fast webpage classification using URL features,” teaches classifying webpages using the webpage’s URL and then using a machine-learning class model trained on URLs to classify new URLs, does not teach determining a class from a threshold number of applications with the class, assigning class identifiers based on the threshold, and transmitting a request for content using the class identifier (section 1 Introduction page 1, section 2 pages 1-2, section 4 pages 4-5); and 
	Ashadullah, Shawon et al, “Web Links Prediction and Category-Wise Recommendation Based on Browser History,” teaches analyzing web browsing history for a user such as URLs visited and classifying URLs to rank and recommend websites to a user, does not teach determining a class from a threshold number of applications with the class, assigning class identifiers based on the threshold, and transmitting a request for content using the class identifier (I introduction page 1, III proposed method pages 1-2, IV Frecency prediction page 2, V URL classification page 3).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        9/24/21